department of the treasury internal_revenue_service washington d c offic e of c h ief c o u n sel number info release date uil no date dear mr senator arlen specter forwarded your correspondence dated date to our office for a response your letter requests essentially the same information as the letter you forwarded to the internal_revenue_service on date i answered that letter on date and am now providing you with a similar response i am sending senator specter a copy of this letter your letter asks us to address certain questions you first raised in correspondence to us dated date in that letter you said you had religious objections to obtaining social_security numbers ssn for your dependent_children as we explained to you in our date and date correspondence your letter raises two issues the first issue is whether a taxpayer may claim the dependency_exemption for his child if he does not provide the child’s ssn on his return the second issue is whether a taxpayer’s child would need to include an ssn on his or her income_tax return claiming the dependency_exemption aside from the two limited exceptions discussed briefly below the law denies the dependency_exemption for a minor child unless the taxpayer claiming the exemption includes the child’s ssn on the taxpayer’s return internal_revenue_code irc sec_151 prior to the law required taxpayers who claimed an exemption under sec_151 on their income_tax return to provide the dependent’s tin only if the dependent had reached one year of age by the close of such taxable_year by however sec_6109 required a tin for all dependents regardless of age except those born in november and date with respect to returns and date with respect to returns unless regulations prescribe otherwise an individual’s ssn is that individual’s taxpayer_identification_number tin sec_6109 aside from the ssn there are two other types of tins used for individual tax filing purposes one of these tins is the individual_taxpayer_identification_number itin a nine-digit number issued to an alien individual who is not eligible to obtain an ssn sec_1_6109-1 and the second type of tin is the adoption_taxpayer_identification_number atin the atin is a temporary nine-digit number issued to a child who is placed for adoption but is unable to get an ssn before the adoptive parents file their tax returns generally the law denies the dependency_exemption for a minor child unless the taxpayer claiming the exemption includes the child’s ssn on the taxpayer’s return sec_151 under specific circumstances however a taxpayer claiming a dependency_exemption for a minor child may provide the child’s itin or atin rather than the child’s ssn as the tin required by sec_151 including an ssn on an income_tax return the law requires all individual taxpayers to include their ssns on all income_tax returns filed with the internal_revenue_service sec_6109 the only exceptions to this requirement are the two limited circumstances mentioned above cid cid an individual taxpayer who is ineligible for an ssn may file under an itin a child who has a separate tax filing requirement could file using an atin before his or her adoption is finalized otherwise the individual’s tin is his or her ssn i hope this information is helpful unfortunately i cannot address your questions regarding the social_security administration’s procedures because they are not within our jurisdiction if you have further questions please contact elizabeth kaye badge no at sincerely _______________________ curtis g wilson assistant chief_counsel administrative provisions judicial practice cc the honorable arlen specter united_states senator room post office building 5th hamilton streets allentown pennsylvania
